Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s preliminary amended filed June 3, 2022 is acknowledged. Claims 1, 5, 6, 8 and 9 are pending in the application. 
Election/Restriction
This application contains claims directed to the following patentably distinct species insecticide. The species are independent or distinct because there are two different insecticidal classes, 1) neonicotinoid and 2) 3-pyridine carboxamide insecticides. The species are unrelated, will require a different field of search, and have acquired a separate status in the art based on their different classification. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5, 8, and 9 are generic.
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and (d) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
During a telephone conversation with Karen LeCuyer on June 3, 2022 a provisional election was made without traverse to prosecute the species of neonicotinoid insecticide, claims 1, 5, 6, 8 and 9, as amended.  Affirmation of this election must be made by applicant in replying to this Office action. No claims are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, as the preliminary amendment filed has cancelled all dependent claims related to the 3-pyridine carboxamide insecticide species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1, 5, 6, 8, and 9 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This application is a continuation of U.S. Patent Application No. 17/634,009, which is a National Stage Entry of PCT/IB2021/051054 filed February 10, 2021, which claims priority to Foreign Indian Application No. 202021006143 filed February 12, 2020.
Information Disclosure Statement
	Receipt of Information Disclosure Statement filed February 11, 2022. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 6, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of copending Application No. 17/634,009 (‘009). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an agrochemical composition comprising a) a neonicotinoid or a 3-pyridine carboxamide insecticide; and b) a crystal growth inhibiting system. The instant application differs from copending Application No. ‘009 in that the instant claim 1 recites the neonicotinoid insecticide is selected from the group consisting of acetamiprid, clothianidin…thiamethoxam, and combinations thereof, wherein the 3-pyridine carboxamide insecticide is flonicamid, wherein the crystal growth inhibiting system comprises a mineral oil and a surfactant mixture comprising an anionic and a non-ionic surfactant and wherein said agrochemical composition comprises from about 0.1% to about 70% w/w neonicotinoid insecticide or 3-pyridine carboxamide insecticide, from about 0.1% to about 40% w/w of the mineral oil, from about 0.1% to about 40% w/w of the non-ionic surfactant, from about 0.1% to about 40% w/w of the anionic surfactant, all based on the weight of the agrochemical composition, wherein said agrochemical composition is in the form of suspension concentrate (SC). It would have been obvious to one of ordinary skill in the art that the neonicotinoid insecticide is selected from the group consisting of acetamiprid, clothianidin…thiamethoxam, and combinations thereof because claim 2 of copending Application No. ‘009 recites the claimed neonicotinoid insecticides. It would have been obvious to one of ordinary skill in the art that the 3-pyridine carboxamide insecticide is flonicamid because claim 3 of copending Application No. ‘009 recites the claimed 3-pyridine carboxamide insecticide flonicamid. It would have been obvious to one of ordinary skill in the art that the crystal growth inhibiting system comprises a mineral oil and a surfactant mixture comprising an anionic and a non-ionic surfactant because claim 4 of copending Application No. ‘009 recites the crystal growth inhibiting system comprises a mineral oil and a surfactant mixture. In addition, it would have been obvious to one of ordinary skill in the art that the agrochemical composition comprises the claimed weight percentages because claims 9 and 10 of copending Application No. ‘009 recite the claimed weight percentages. The claims recite the mineral oil component of the agrochemical composition is selected from the group consisting of hydrotreated light paraffinic distillate…spindle oil, and mixtures thereof (claims 5 and 6, instant application; claims 5 and 6, copending Application No. ‘009). The claims recite the anionic surfactant is selected from the group consisting of alkyl sulfates…sulfosuccinates and mixtures thereof (claim 8, instant application; claim 8, copending Application No. ‘009). The claims recite the nonionic surfactant is selected from the group consisting of block copolymeric surfactants derived from alkylene oxides, aliphatic amines or fatty acids with ethylene oxides and/or propylene oxides, mixtures, reaction products, and/or copolymers thereof (claim 9, instant application; claim 9, copending Application No. ‘009).  For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending application ‘009. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jadhav et al. (WO 2020/021406). Jadhav et al. cited by Applicant on the IDS dated 2/11/2022.
Regarding claim 1, Jadhav et al. disclose in Example 3 a formulation comprising: 
    PNG
    media_image1.png
    248
    410
    media_image1.png
    Greyscale
 (Acetamiprid 0.1% to 70% w/w; Aromatic 150 ND (alkylbenzene mineral oil, 0.1% to 40% w/w; Polyoxyethylenepolyoxypropylene (EO/PO) block copolymers, 0.1% to 40% w/w, nonionic surfactant; Sodium branched dodecyl benzene sulfonate, 0.1% to 40% w/w anionic surfactant) (page 20, lines 5-9). The combination of Aromatic 150 ND, Polyoxyethylenepolyoxypropylene (EO/PO) block copolymers and sodium branched dodecyl benzene sulfonate is the crystal growth inhibiting system.
Regarding claim 5, Aromatic 150 ND of Example 3 is an alkylbenzene mineral oil.
Regarding claim 8, Sodium branched dodecyl benzene sulfonate of Example 3 is an alkyl sulfonate.
Regarding claim 9, polyoxyethylenepolyoxypropylene (EO/PO) block copolymer of Example 3 is a block copolymeric surfactant derived from alkylene oxides.
Jadhav et al. meet all the limitations of the claims and thereby anticipate the claims.

Claims 1, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (US 2015/0111860). Tanaka et al. cited by Applicant on the IDS dated 2/11/2022.
Regarding claim 1, Tanaka discloses in Production Example 1 Esfenvalerate (purity: 86.5%) (91.84 g) was mixed with 158.88 g of Solvesso 150 to obtain a homogeneous solution (aromatic hydrocarbon solvent, mainly containing C10-C11 alkylbenzene), thus preparing an oil phase. To 297.90 g of deionized water, 0.99 g of Antifoam C Emulsion, 7.94 g of Soprophor FLK, 9.93 g of STEP-FLOW 26 (Polyoxyethylene-polyoxypropylene block copolymer), and 25.82 g of REAX 910 (sodium ligninsulfonate) were added, followed by mixing with stirring to prepare an aqueous phase. To the aqueous phase, 50.00 g of clothianidin (purity: 99.3%) (neonicotinoid insecticide) was added, followed by mixing with stirring. Furthermore, the oil phase thus prepared (250.72 g) was added thereto, followed by mixing with stirring. The obtained mixture was wet-milled using a DYNO-MILL (1.0 mm glass beads, filling rate of 80%, circumferential velocity of 10 m/s) to obtain a suspoemulsion A.
Kelzan S (1.49 g), 2.98 g of VEEGUM Granules, 1.99 g of Proxel GXL, 44.69 g of propylene glycol, 0.99 g of Antifoam C Emulsion, and 327.35 g of deionized water were mixed to prepare a thickener solution. The thickener solution was mixed with the suspoemulsion A to obtain a suspoemulsion of the present invention, which contains 5 w/v % of clothianidin and 8 w/v % of esfenvalerate. The solubility of clothianidin in 100 g of the oil phase composed of esfenvalerate and Solvesso 150 at 25°C was 0.003 g (page 5 paragraphs 92 and 93) (about 0.1% to about 70% w/w neonicotinoid insecticide; about 0.1% to about 40% w/w mineral oil; about 0.1% to about 40% w/w non-ionic surfactant; about 0.1% to about 40% anionic surfactant). 
Tanaka discloses the suspoemulsion according to the above item [1], wherein the respective amounts of the ingredients (1), (2), (3), (4), (5), and (6) are 0.1 to 49.5 w/v %, 0.1 to 49.5 w/v %, 0.1 to 10 w/v %, 0.1 to 10 w/v %, 0.1 to 10 w/v %, and 50 to 99.5 w/v %, respectively, based on the total amount ((2) is a low water-soluble pesticidal active ingredient ); ((3) is polyoxyalkylene block copolymer); ((5) ligninsulfonic acid salt) (page 1, paragraph 11).
Regarding claim 5, Solvesso 150 of Production Example 1 is an alkylbenzene.
Regarding claim 8, sodium ligninsulfonate of Production Example 1 is a lignin. 
Regarding claim 9, polyoxyethylene-polyoxypropylene block copolymer of Production Example 1 is a block copolymeric surfactant derived from alkylene oxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (US 7,968,107) in view of Poffenberger et al. (US 2011/0251070).
Applicant’s Invention
Applicant claims an agrochemical composition comprising: a) a neonicotinoid or a 3-pyridine carboxamide insecticide; and b) a crystal growth inhibiting system, wherein the neonicotinoid insecticide is selected from the group consisting of acetamiprid, clothianidin, imidacloprid, nitenpyram, nithiazine, thiacloprid, thiamethoxam, and combinations thereof, wherein the 3-pyridine carboxamide insecticide is flonicamid, wherein the crystal growth inhibiting system comprises a mineral oil and a surfactant mixture comprising an anionic and a non-ionic surfactant, and wherein said agrochemical composition comprises from about 0.1% to about 70% w/w neonicotinoid insecticide or 3-pyridine carboxamide insecticide, from about 0.1% to about 40% w/w of the mineral oil, from about 0.1% to about 40% w/w of the non-ionic surfactant, from about 0.1% to about 40% w/w of the anionic surfactant, all based on the total weight of the agrochemical composition, wherein said agrochemical composition is in the form of suspension concentrate (SC). 

Determination of the scope of the content of the prior art
(MPEP 2141.01)

	Regarding claim 1, Baur et al. teach an oil-based suspension concentrate, comprising at least one room-temperature-solid active agrochemical substance selected from the group consisting of spirotetramat and imidacloprid, at least one penetrant, at least one vegetable oil or mineral oil, at least one nonionic surfactant, at least one anionic surfactant, and optionally one or more additive (col. 21, lines 20-29).
	Regarding claim 1, Baur et al. teach the suspension concentrate according the claim 1, wherein said active agrochemical substances is between 5% and 30% by weight, said vegetable oil or mineral oil is between 20% and 55% by weight, said surfactants is between 2.5% and 30% by weight (col. 22, lines 26-24). 
	Regarding claim 1, Baur et al. teach preference is given to oil-based oil suspension concentrates comprising imidacloprid, thiacloprid, acetamiprid, nitenpyram, clothianidin (col. 8, lines 63-65).
Regarding claim 8, Baur et al. teach suitable anionic surfactants include all substances that are normally used in agrochemical compositions. Preference is given to alkali metals salts and alkaline earth metal salts of alkylsulphonic acids or alkylarylsulphonic acids (col. 12, lines 36-40).
Regarding claim 9, Baur et al. teach suitable nonionic surfactants include polyethylene oxide-polypropylene oxide block copolymers, reaction products of fatty acids with ethylene oxide and/or propylene oxide (col. 12, lines 23-35). 
Baur et al. teach in Example 3 to prepare a suspension concentrate

    PNG
    media_image2.png
    262
    291
    media_image2.png
    Greyscale
 (col. 16, lines 44-67).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Baur et al. do not specifically disclose the mineral oil is selected from the group consisting of hydrotreated light paraffinic distillate, petroleum, alkylbenzene, spindle oil, and mixtures thereof, specifically hydrotreated light paraffinic distillate, as claimed in claims 5 and 6. It is for this reason Poffenberger et al.is added as a secondary reference. 
Poffenberger et al. teach agrochemical compositions comprising oils and alkylpolysiloxanes of high silicone character with good oil compatibility which improve the spreading behavior and reduce surface tension of oil-based agricultural formulations (Abstract).
Poffenberger et al. teach agrochemical oil compositions comprising: (i) at least one alkylpolysiloxane of high silicone character, (ii) at least one oil, and (iii) one or more agrochemically active compounds, emulsifiers and other agrochemically acceptable ingredients (page 2, paragraphs 24-28).
Regarding claim 5, Poffenberger et al. teach the agrochemical oil composition also comprise at least one mineral oil from the group of paraffinic, isoparaffinic, cycloparaffinic or naphthenic oils. Exemplary mineral oils are those marketed under the tradenames BANOLE® from Total, ORCHEX® from Calumet, SUNSPRAY® from SUNOCO, SPRAYTEX® from TEXACO, EXXSOL® and ISOPAR® from Exxon Chemical, blends of mineral oils and emulsifiers such as STYLET-Oil® from JMS Flower Farms (page 3, paragraph 55). Poffenberger et al. teach insecticidally actives include acetamiprid, nitenpyram, thiamethoxam and thiodicarb (pages 4-5, paragraph 64). 
Regarding claim 6, Poffenberger et al. teach BANOLE® HV oil is paraffinic distillate from hydrocracking process, Total Fluids, 76430 (Oudalle, France) (page 6, paragraph 93). ORCHEX® 796 oil is hydrotreated light paraffinic distillate, Calumet Lubricants Co. (Indianapolis, Ind.) (page 6, paragraph 94). SUNSPRAY® 6N oil is severely solvent refined heavy and/or only light paraffinic petroleum oils, Sunoco, Inc. (Philadelphia, Pa.) (page 6, paragraph 95). STYLET-OIL® is severely hydrotreated paraffinic oil plus nonionic emulsification system, JMS Flower Farms, Inc., Vero Beach, Fla. 
Poffenberger et al. teach the current invention can be used with liquid formulation types which can be prepared essentially without water, such as suspension concentrates for direct application (SD) (col. 5, paragraph 67). 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Baur et al. and Poffenberger et al. and use the mineral oils claimed in claims 5 and 6, specifically hydrotreated light paraffinic distillate in the compositions taught by Baur et al. Baur et al. teach an oil-based suspension concentrate, comprising at least one room-temperature-solid active agrochemical substance selected from the group consisting of spirotetramat and imidacloprid, at least one penetrant, at least one vegetable oil or mineral oil, at least one nonionic surfactant, at least one anionic surfactant, and optionally one or more additive. Baur et al. teach the suspension concentrate comprises the said active agrochemical substances between 5% and 30% by weight, said vegetable oil or mineral oil between 20% and 55% by weight, and said surfactants between 2.5% and 30% by weight. One of ordinary skill in the art would have been motivated to use mineral oil in the composition because Baur et al. specifically teach that the composition comprises mineral oil. It would have been further obvious to one of ordinary skill in the art to use mineral oils that are known to be used in agrochemical compositions such as the mineral oils claimed, which is taught by Poffenberger et al. Poffenberger et al. teach agrochemical oil compositions comprising: (i) at least one alkylpolysiloxane of high silicone character, (ii) at least one oil, and (iii) one or more agrochemically active compounds, emulsifiers and other agrochemically acceptable ingredients. Poffenberger et al. teach the agrochemical oil composition comprises at least one mineral oil from the group of paraffinic, isoparaffinic, cycloparaffinic or naphthenic oils. Poffenberger et al. teach exemplary mineral oils include ORCHEX® 796 oil, which is hydrotreated light paraffinic distillate. As such, one of ordinary skill in the art would have been motivated to use the claimed mineral oils, which improve the spreading behavior and reduce surface tension of oil-based agricultural formulations, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616   

                                                                                                                                                                                          /Mina Haghighatian/Primary Examiner, Art Unit 1616